                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


 TIFFANY McCRAY,                                 )
                                                 )
            Plaintiff,                           )
                                                 )
 v.                                              )       Case No. 3:20-cv-00391
                                                 )       Judge Aleta A. Trauger
 UNIVERSAL HEALTH SERVICES                       )
 d/b/a HERMITAGE HALL,                           )
                                                 )
            Defendant.                           )


                                            ORDER

        Before the court is the plaintiff’s Objection to Enforcement of Arbitration and Objection

to Dismissal of Case (Doc. No. 13) and supplemental Objection (Doc. No. 17), objecting to the

magistrate judge’s Report and Recommendation (“R&R”) (Doc. No. 11), which recommends that

the Motion to Dismiss and Compel Arbitration (Doc. No. 4) filed by defendant Universal Health

Services d/b/a Hermitage Hall (“Hermitage Hall”) 1 be granted, that this case be dismissed without

prejudice, pending arbitration, and that the plaintiff’s also-pending Request for Motion to Amend

Complaint to properly identify the defendant (Doc. No. 9) be denied as moot.

        For the reasons set forth in the accompanying Memorandum, the plaintiff’s Objections

(Doc. Nos. 13, 17) are OVERRULED. The court ACCEPTS the findings and recommendations

set forth in the R&R in their entirety. The defendant’s Motion to Dismiss and Compel Arbitration



        1
         The defendant asserts that the correct name of the plaintiff’s former employer is
Tennessee Clinical School, LLC d/b/a Hermitage Hall. According to the Declaration of Michelle
Carson, Associate General Counsel – Litigation for UHS of Delaware, Inc., Hermitage Hall is a
single member limited liability company whose sole member is Universal Health Services, Inc.
(Doc. No. 1-2 ¶ 4.)



      Case 3:20-cv-00391 Document 19 Filed 07/22/20 Page 1 of 2 PageID #: 144
                                                                                              2


(Doc. No. 4) is GRANTED. Pursuant to § 4 of the Federal Arbitration Act, 9 U.S.C. § 4, the

parties are DIRECTED to proceed to arbitration in accordance with the terms of their arbitration

agreement. This case is DISMISSED WITHOUT PREJUDICE. The plaintiff’s “Request for

Motion to Amend Complaint” (Doc. No. 9) and “Request for Additional Time to Respond,”

seeking 45 days to “gather evidence in support of contractual fraud” (Doc. No. 15), are DENIED

AS MOOT.

       It is so ORDERED.




                                            ____________________________________
                                            ALETA A. TRAUGER
                                            United States District Judge




    Case 3:20-cv-00391 Document 19 Filed 07/22/20 Page 2 of 2 PageID #: 145
